         Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
LA DOLCE VITA FINE DINING COMPANY                                 :                 12/11/2020
LIMITED and LA DOLCE VITA FINE DINING :
GROUP HOLDINGS LIMITED,                                           :
                                            Petitioners,          :   1:19-mc-00536-ALC
                                                                  :   OPINION AND ORDER
                 v.                                               :
                                                                  :
ZHANG LAN, GRAND LAN HOLDINGS                                     :
GROUP (BVI) LIMITED, and QIAO JIANG                               :
LAN DEVELOPMENT LIMITED f/k/a SOUTH :
BEAUTY DEVELOPMENT LIMITED,                                       :
                                                                  :
                                            Respondents. :
----------------------------------------------------------------- : x
ANDREW L. CARTER, JR., District Judge:

        Respondents Zhang Lan ("Zhang"), Grand Lan Holdings Group (BVI) Limited ("GL

Holdings"), and Qiao Jiang Lan Development Limited ("QJL Development") (collectively,

"Respondents") moved to dismiss the instant action and vacate an order of attachment issued on

November 21, 2019 on the grounds of insufficient service and lack of personal jurisdiction. ECF

No. 57. For the reasons that follow, Respondents’ motion is DENIED.

                                               BACKGROUND

        La Dolce Vita Fine Dining Company Limited and La Dolce Vita Fine Dining Group

Holdings Limited (together “LDV” or “Petitioners”) sought the attachment order at issue here to

satisfy two arbitration awards entered by the China International Economic and Trade Arbitration

Commission ("CIET AC") against Respondents.

        In December 2013, Petitioners acquired a majority stake in non-party South Beauty

Investment Company Limited (“South Beauty”). As part of this purchase, Petitioners paid

Respondents a total of $286,850,887. After the acquisition, South Beauty’s financial performance


                                                        1
         Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 2 of 13




worsened. By an investigation completed in 2015, Petitioners came to believe that South Beauty’s

transactional sales data had been manipulated.

       On March 5, 2015, Petitioners commenced two arbitration proceedings against

Respondents asserting claims for, among other things, fraud and misrepresentations by

Respondents in connection with the acquisition of South Beauty. On April 28, 2019, the arbitral

panel issued Arbitral Awards finding in favor of Petitioners on the merits of their misrepresentation

and contract claims, dismissing Respondents’ counterclaims, and awarding Petitioners a combined

amount of $142,463,666.28 in compensatory damages. On July 8, 2019, Respondents filed two

applications to set aside the Arbitral Awards with the Second China International Commercial

Court. These applications are still pending.

       On November 18, 2019, Petitioners brought an ex parte petition seeking an order of

attachment pursuant to NY CPLR § 7502(c) in support of the Arbitral Awards. Petitioners sought

to attach two paintings—Andy Warhol's "Little Electric Chair" (1965) and an untitled Martin

Kippenberger self-portrait (1988) (together, the "Subject Paintings"). Petitioners allege the Subject

Paintings were purchased by Respondent Zhang at a May 12, 2014 auction held at Christie's New

York ("Christie's") and are owned or controlled by Respondents.

       On November 21, 2019, this Court issued an ex parte attachment order. Thereafter,

Christie’s issued a garnishee’s statement pursuant to NY CPLR § 6219, dated December 13, 2019,

confirming that the Subject Paintings are in its custody or possession. On November 26, 2019,

Petitioners filed a motion to confirm the attachment order, as required by CPLR § 6211(b). On

November 27, 2019, Petitioners served the motion to confirm the attachment order, and supporting




                                                     2
         Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 3 of 13




documents 1 on Respondents by Federal Express sent to five law firms in Hong Kong and Beijing,

China that represented Respondents in the underlying arbitration. According to Federal Express

Tracking, delivery to each of these firms was made before December 2, 2019. On February 11,

2020, Petitioners served GL Holdings and QJL Development with the same papers by Federal

Express at their registered mailing addresses in the British Virgin Islands. According to Federal

Express Tracking, delivery to the BVI addresses was completed by February 13, 2020.

        Respondents first contacted the Court by letter dated January 6, 2020. ECF No. 29. Therein,

Respondents alleged that the Subject Paintings are not the property of Respondents, but of non-

party Apex Lead Investment Holdings Limited (“Apex”). Respondents requested that the Court

postpone its consideration of the motion to confirm the attachment order until the issue of Apex’s

ownership was resolved. Id. at 1-2. Petitioners and Respondents prepared to engage in discovery

regarding the ownership of the Subject Paintings.

        However, on January 28, 2020 Respondent sought leave to file a motion to dismiss for

insufficient service of process because Petitioner had allegedly not complied with the requirements

of New York Civil Practice Law and Rules § 6213. ECF No. 35. After a February 25, 2020, pre-

motion conference, the Court granted Respondents leave to file a motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(5). On March 10, 2020, Respondents filed a motion to

vacate the attachment order and to dismiss this matter. The motion asserts three deficiencies: (1)

that Petitioners failed to properly effect service within the 60-day timeline prescribed by CPLR §

6213, requiring vacatur of the order of attachment and dismissal of this action for lack of personal


         1
           The supporting documents are “Petitioner’s notice of Motion to Confirm Order of Attachment (ECF Doc.
23), Petitioner’s memorandum of law in support of the motion (ECF Doc. 24), and the Declaration of Steven B.
Feigenbaum in support of the motion (ECF Doc. 25), attached to which were the Petition for an ex parte Order of
Attachment (ECF Doc. 9), the Order of Attachment (ECF No. 20), and all other documents on which the Petition was
based and the Order of Attachment was granted, and that were filed in support of the motion”. ECF No. 61-18.

                                                           3
           Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 4 of 13




jurisdiction; (2) that Petitioners failed to articulate any basis for the assertion of personal

jurisdiction over Respondents, requiring dismissal; and (3) that GL Holdings and QJL

Development are not alleged to own the paintings at issue, so both must be dismissed from the

action.

          Petitioners counter (1) that service was proper because Respondents waived any objections

thereto by an email waiving objections under NY CPLR § 6211(b) or by the January 6, 2020 letter

to the Court, which did not raise any issue regarding service of process; (2) that service was

adequate under the Federal Rules of Civil Procedure; and (3) that the Court has quasi in rem

jurisdiction over Respondents. Petitioners further request that if the Court concludes service was

inadequate, the Court grant them leave to re-serve Respondents through counsel or else enjoin the

removal of the artwork from Christie’s until Petitioners can move for a new order of attachment.

Additionally, on October 1, 2020, while the instant motion was pending, Petitioners requested the

Court’s permission to begin discovery of non-party Apex regarding the ownership of the Subject

Paintings.

                                                 STANDARD

          Federal Rule of Civil Procedure 12(b)(5) provides for dismissal of an action for insufficient

service of process. "When a defendant moves to dismiss under Rule 12(b)(5), the plaintiff bears

the burden of proving adequate service." Dickerson v. Napolitano, 604 F.3d 732, 752 (2d Cir.

2010) (quoting Burda Media, Inc. v. Viertel, 417 F.3d 292, 298 (2d Cir. 2005)).

                                                DISCUSSION
          1. Waiver of Objections to Service

          As an initial matter, the Court considers Petitioners’ argument that Respondents waived

objections to service by a statement in an email and by not asserting that service was deficient in

                                                       4
          Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 5 of 13




Respondent’s initial January 6, 2020 correspondence with the Court. The Court concludes

Respondents did no such thing.

         Petitioners contend that Respondents’ statement by email that they would “not contest that

service of the motion ha[d] been effected in accordance with CPLR § 6211(b)”, ECF No. 61-9 at

2, waived all objections regarding service. According to Petitioners, “Respondents thereby

specifically represented that sufficiency of service would not be an issue in this proceeding, leading

Petitioners to believe there was no need to serve Respondents with a notice of waiver under Fed.

R. Civ. P. 4(d)(2) or to apply to the Court for leave to use alternative service.” Opp. at 2. The

cabined language of Respondents’ waiver belies Petitioners’ broad interpretation. The Court

therefore cannot conclude that Respondents waived all objections to service.

         Nor is the Court persuaded that Respondents’ January 6, 2020 letter waived objections to

service of process by not raising them. Pursuant to Federal Rule of Civil Procedure 12(h), a party

waives a defense of insufficient service of process by failing to include it in a responsive pleading

or to raise it on a Rule 12 motion. Fed. R. Civ. P. 12(h)(1). The January 6, 2020 letter advised the

Court that non-party Apex alleged to own the Subject Paintings and requested the Court postpone

a decision on the motion to confirm until Apex could substantiate its claim of ownership. See ECF

No. 61-12 at 2-3. None of the cases Petitioners cite provide any support for the proposition that

Respondents’ letter is tantamount to a responsive pleading or Rule 12 motion for purposes of

waiver. Accordingly, the Court finds no waiver by the January 6, 2020 letter. 2




2
  Having found no waiver, the Court necessarily rejects Petitioners’ contention that they were lulled into not seeking
out the foreign addresses of Respondents and were therefore not required to comply with the Hague Convention on
the Service Abroad of Judicial and Extrajudicial Documents ab initio. See ECF No. 60 at 17, 17 n.5.

                                                               5
           Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 6 of 13




       Having concluded Respondents have not waived objections to service of summons, the

Court proceeds to the question of sufficiency of service.

       2. Sufficiency of Service

       Respondents contend Petitioners’ attempts at service were insufficient under CPLR § 6213

for two reasons: (1) Petitioners did not comply with the Hague Convention on the Service Abroad

of Judicial and Extrajudicial Documents (“Hague Service Convention” or “Convention”) and (2)

no otherwise proper service occurred within 60 days of the issuance of the attachment order.

Petitioners counter that their attempts at service were timely and proper under the Federal Rules

and that any deficiency may be cured now. The Court concludes that (1) the Federal Rules and not

CPLR § 6213 govern the time for service; (2) Petitioner’s attempt at service on all parties in Hong

Kong and China was ineffective under the Hague Service Convention; (3) service on Respondents

GL Holdings and QJL Development by mail to the British Virgin Islands was timely under Rule

4(m) and proper under the Hague Service Convention and (4) service on Respondent Zhang should

be effected now pursuant to Federal Rule of Civil Procedure 4(f)(3) by email on her New York

counsel.

       Respondents’ argument is that CPLR § 6213 applies here and required Petitioners to effect

service no more than 60 days after the attachment order was entered. Section 6213 provides, in

relevant part, that: “[a]n order of attachment granted before service is made on the defendant

against whom the attachment is granted is valid only if, within sixty days after the order is granted,

a summons is served upon the defendant or first publication of the summons against the defendant

is made pursuant to an order and publication is subsequently completed. . . . Upon such terms as

may be just and upon good cause shown the court may extend the time, not exceeding sixty days,

within which the summons must be served or publication commenced pursuant to this section,

                                                      6
             Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 7 of 13




provided that the application for extension is made before the expiration of the time fixed”. CPLR

§ 6213. Because Petitioners did not request an extension for time to serve summons with 60 days,

Respondents contend Section 6213 bars Petitioners from doing so now.

         Petitioners, on the other hand, argue that the Federal Rules govern. The relevant Federal

Rules of Civil Procedure here are 4(f) and 4(m). Rule 4(f) sets forth the manner of service

internationally. It states: “Unless federal law provides otherwise, an individual—other than a

minor, an incompetent person, or a person whose waiver has been filed—may be served at a place

not within any judicial district of the United States:

        (1) by any internationally agreed means of service that is reasonably calculated to give
notice, such as those authorized by the Hague Convention on the Service Abroad of Judicial and
Extrajudicial Documents 3;
        (2) if there is no internationally agreed means, or if an international agreement allows but
does not specify other means, by a method that is reasonably calculated to give notice:
                 (A) as prescribed by the foreign country's law for service in that country in an action
        in its courts of general jurisdiction;
                 (B) as the foreign authority directs in response to a letter rogatory or letter of
        request; or
                 (C) unless prohibited by the foreign country's law, by:
                         (i) delivering a copy of the summons and of the complaint to the individual
                 personally; or
                         (ii) using any form of mail that the clerk addresses and sends to the
                 individual and that requires a signed receipt; or
        (3) by other means not prohibited by international agreement, as the court orders.”

Fed. R. Civ. P. 4(f). 4




         3
           The Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents “specifies certain
approved methods of service” among its signatory countries and “‘pre-empts inconsistent methods of service’
wherever it applies”. Water Splash, Inc. v. Menon, 137 S. Ct. 1504, 1507 (2017) (citing Volkswagenwerk
Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698-99 (1988)). “The primary innovation of the Hague Service
Convention . . . is that it requires each state to establish a central authority to receive requests for service of documents
from other countries.” Id. at 1508.
         4
           This provision also applies to service on corporations abroad through Federal Rule of Civil Procedure
4(h)(2).

                                                                  7
          Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 8 of 13




         Rule 4(m) indirectly governs the timeliness of service internationally by setting a general

90-day time limit for service, from which Rule 4(f) service is excepted. It states: “If a defendant is

not served within 90 days after the complaint is filed, the court—on motion or on its own after

notice to the plaintiff—must dismiss the action without prejudice against that defendant or order

that service be made within a specified time. . . .This subdivision (m) does not apply to service in

a foreign country under Rule 4(f). . . .” The time for service allotted for service under Rule 4(m)

has been recognized as “an irreducible allowance” that “applies to the full range of litigation”.

Henderson v. United States, 517 U.S. 654, 661-62 (1996). Therefore, that Rule 4(f) service is

excepted from the general 90-day allowance can only be read to permit more, not less, time to

serve.


         Faced with a conflict between when service of summons must be effected under the

Federal Rules and Section 6213, the Court must first consider whether Rule 4(m) “answers the

question in dispute”. Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 398

(2010). “If it does, it governs—New York's law notwithstanding—unless it exceeds statutory

authorization or Congress's rulemaking power.” Id. (citing Burlington N. R. Co. v. Woods, 480

U.S. 1, 5 (1987)). The Court concludes that Rule 4(m) does answer the question of when service

of summons must be accomplished. It answers that a plaintiff serving a summons internationally

has at least 90 days to effect such service. Nor is there any reason to think Rule 4(m) exceeds

statutory authorization or Congress’s rulemaking power. “Congress has the power to prescribe

procedural rules that differ from state-law rules even at the expense of altering the outcome of

litigation.” Ferens v. John Deere Co., 494 U.S. 516, 524 (1990) (citing Hanna v. Plumer, 380 U.S.




                                                      8
             Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 9 of 13




460, 473 (1965)). The Court therefore concludes that Rule 4(m) controls the time for service, not

CPLR § 6213 5.

         Having concluded that Rule 4(m) controls, the Court now considers whether Petitioner’s

attempts at service complied with Rule 4(f). Here, Petitioners attempted to serve Respondents by

Federal Express in three places: China, Hong Kong, and the British Virgin Islands. Under Rule

4(f)(2)(A) 6, this service would be proper if (1) “an international agreement allows but does not

specify” mail service and (2) mail service complied with “the foreign country's law for service in

that country in an action in its courts of general jurisdiction”. Fed. R. Civ. P. 4(f)(2)(A).

         It is clear at the first step of Rule 4(f)(2)(A) that service to China was insufficient. Article

10 of the Hague Service Convention encompasses service by mail. It states, in part, that,

“[p]rovided the State of destination does not object, the present Convention shall not interfere with

the freedom to send judicial documents, by postal channels, directly to persons abroad”. Hague

Service Convention, Article 10(a). China has objected to service by mail under Article 10. See

Zhang v. Baidu.com Inc., 932 F. Supp. 2d 561, 567 (S.D.N.Y. 2013). Accordingly, service by mail



         5
            The cases on which Respondents rely to argue Section 6213 applies are not to the contrary. Several of the
cases are unhelpful as they are state court cases where the Federal Rules have no applicability. See Al-Dohan v.
Kouyoumjian, 93 A.D.2d 714 (1st Dep't 1983), Abbott Installations, Inc. v. Carl Schenk, AG, 110 A.D.2d 673 (2d
Dep't 1985), and Galbraith v. Yancik, 77 Misc.2d 130 (N.Y. Sup. Ct. 1974). The federal cases cited by Respondents
do not shed much light either. In Lumbard v. Sasha, the court recited, but did not apply, Section 6213’s 60-day
summons rule. 84 Civ. 0009 (JFK), 1984 WL 908 at *2 (S.D.N.Y. 1984). Moreover, when assessing the adequacy of
the evidence of service filed by plaintiff, the Lumbard court applied the Federal Rules of Civil Procedure. Id. Another
case on which Respondents rely, Graubard Mollen Dannett & Horowitz v. Kostantinides, addresses the question of
whether “when an action is originally commenced in state court then removed to federal court, [] the technical
requirements of Article 62 of the CPLR [must still] be satisfied”. 709 F. Supp. 428, 429 (S.D.N.Y. 1989). That question
is distinct from the one this Court now considers. Foreign Exch. Trade Assocs., Inc. v. Oncetur, S.A., 591 F. Supp.
1496 (S.D.N.Y. 1984) and New England Merchs. Nat'l Bank v. Iran Power Generation & Transmission Co., 495 F.
Supp. 73 (S.D.N.Y. 1980) are most analogous to the case at bar, and reach the same conclusion as this Court that the
Federal Rules govern.
          6
            Rules 4(f)(1) and 4(f)(3) are not applicable here. Rule 4(f)(1) permits service “by any internationally agreed
means of service that is reasonably calculated to give notice”. The Supreme Court has made clear that the Hague
Service Convention permits but does not “authorize” service by mail. See Water Splash, 137 S. Ct. at 1513. It therefore
cannot be a predicate for Rule 4(f)(1) service here. Rule 4(f)(3) permits service as ordered by the Court. The Court
did not previously issue an order permitting alternate service pursuant to Rule 4(f)(3).

                                                                9
        Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 10 of 13




to China is not a method of service “an international agreement allows but does not specify”, as

required by Rule 4(f)(2)(A).


       The failure of mail service to China is not dispositive because Petitioners also attempted to

serve all Respondents by mail to counsel in Hong Kong and Respondents GL Holdings and QJL

Development by mail to the British Virgin Islands. Neither Hong Kong nor the British Virgin

Islands have objected to service by mail under Article 10. See Altos Hornos de Mexico, S.A.B. de

C.V. v. Rock Res. Ltd., No. 15-CV-1671, 2015 U.S. Dist. LEXIS 144339, 2015 WL 6437384, at

*2 (S.D.N.Y. Oct. 19, 2015) (Hong Kong); See Active Sports Lifestyle United States v. Apparel

Prods. Servs. Glob., No. CV 20-02056 PA (JCX), 2020 U.S. Dist. LEXIS 153782, at *7 (C.D. Cal.

July 2, 2020) (BVI). Therefore, in both Hong Kong and BVI, service by mail is a method “an

international agreement allows but does not specify.” Fed. R. Civ. P. 4(f)(2)(A).


       The next requirement of Rule 4(f)(2)(A) is that service complies with “the foreign country's

law for service in that country in an action in its courts of general jurisdiction”. Fed. R. Civ. P.

4(f)(2)(A)(1). Hong Kong law permits mail service in some instances. See e.g., Dev. Specialists,

Inc. v. Li (In re Coudert Bros. LLP), No. 16-CV-8237 (KMK), 2017 U.S. Dist. LEXIS 71435,

2017 WL 1944162, at *26 (S.D.N.Y. May 9, 2017). However, the Court has found no provision

of Hong Kong law that permits service by mail to counsel that has not been authorized to accept

service of process, as was done here. Nor have Petitioners proffered any such provision. The Court

therefore concludes Petitioners’ attempt at service by mail to Hong Kong counsel is not authorized

under Hong Kong law and was ineffective.

       The British Virgin Islands, on the other hand, do authorize service by mail on corporate

entities like Respondents GL Holdings and QJL Development. Rule 5.7 of the Civil Procedure


                                                    10
         Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 11 of 13




Rules of the Eastern Caribbean Supreme Court 7 permits service on a limited company “by telex,

FAX or prepaid post or cable addressed to the registered office of the company”. 8 Rule 5.9 allows

for service on a “body corporate (other than a limited company)” “by prepaid post to the principal

office of the body corporate, by serving the claim form personally on any principal officer of the

body corporate, or in any other way allowed by any enactment”. Section 101(1)(b) of the BVI

Business Companied Act provides that "[s]ervice of a document may be effected on a company by

addressing the document to the company and leaving it at, or sending it by a prescribed method to

the company’s registered office; or office of the company's registered agent." BVI Business

Companies Act 2005 9. At least one court has held that Rule 5.9 and Section 101(1)(b), taken

together, authorize service by mail on a corporation. See Dartell v. Tibet Pharm., Inc., Civil Action

No. 14-3620, 2020 U.S. Dist. LEXIS 56820, at *14-15 (D.N.J. Mar. 24, 2020). This Court agrees.

        Because the British Virgin Islands have not objected to mail service, and domestic law

authorizes service by mail, the Court concludes that service on Respondents GL Holdings and QJL

Development was proper under Rule 4(f)(2)(A). The mail was delivered by February 13, 2020, 84

days after issuance of the Order of Attachment. As judged against Rule 4(m), which allows at least

90 days for service in a foreign country, Petitioners’ service on Respondents GL Holdings and

QJL Development was timely.




        7
           “The Eastern Caribbean Supreme Court (ECSC) was established in 1967 by the West Indies Associated
States Supreme Court Order No. 223 of 1967. The ECSC is a superior court of record for the Organization of Eastern
Caribbean States (OECS), including six independent states: Antigua and Barbuda, the Commonwealth of Dominica,
Grenada, Saint Kitts and Nevis, Saint Lucia, Saint Vincent and the Grenadines and three British Overseas Territories
(Anguilla, British Virgin Islands, and Montserrat). It has unlimited jurisdiction in each member State.” See Eastern
Caribbean Supreme Court, Press Release – Opening of the New Law Year 2020, available at
https://www.eccourts.org/press-release-opening-of-the-new-law-year-2020/.
         8
           Available online at https://www.eccourts.org/civil-procedure-rules/.
         9
            Available online at https://www.bvifsc.vg/sites/default/files/bvi_business_companies_act_2004_with_
2005_amendments.pdf.

                                                            11
         Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 12 of 13




        This leaves the matter of service on Respondent Zhang, on whom service was only

attempted by mail to counsel in China and Hong Kong, which was ineffective. The Court will

grant Petitioners leave to re-serve 10 Respondent Zhang because she has actual notice of this

proceeding—as shown by her counsel defending her in the instant motion, and service is readily

achievable. See Kovalesky v. A.M.C. Associated Merch. Corp., 551 F. Supp. 544, 546 (S.D.N.Y.

1982) (“Courts dismiss when the plaintiff has little likelihood of effecting proper service. . . . On

the other hand, when the plaintiff can make proper service quickly, courts generally quash the

faulty service without prejudice to the plaintiff to reserve.”).

        Assuming Respondent Zhang is abroad, service must comply with the Hague Service

Convention. In order to resume litigating this matter without delay, the Court will allow Petitioners

to serve Respondent Zhang by email on her counsel here in New York pursuant to Federal Rule of

Civil Procedure 4(f)(3). See Sulzer Mixpac AG v. Medenstar Indus. Co., 312 F.R.D. 329, 332

(S.D.N.Y. 2015) (holding that China's Article 10 objection “does not cover service by email”);

Baidu.com Inc., 293 F.R.D. at 511-12 (ordering alternate service on counsel, having concluded it

does not contravene the Hague Service Convention and complies with due process). Petitioners

must complete such service within seven days of this Opinion and Order issuing.


        3. Remaining Issues

        Respondents also urge the Court to dismiss on two other grounds. They contend Petitioners

failed to plead facts showing that the Court has personal jurisdiction over Respondents and that

GL Holdings and QJL Development must be dismissed because they are not alleged to own the

Subject Paintings. However, the Parties have already represented to this Court that they intend to


        10
           Respondents have not argued that the package of documents Petitioners previously served or attempted to
serve was in any way deficient. Petitioners are therefore directed to serve the same package of documents when re-
serving Respondent Zhang.

                                                           12
        Case 1:19-mc-00536-ALC Document 71 Filed 12/11/20 Page 13 of 13




engage in limited discovery on the ownership of the Subject Paintings. Because the resolution of

the ownership question will bear on whether the Court has in rem jurisdiction, and over whom, the

Court declines to consider that issue on this motion. The Court also denies without prejudice

Petitioners’ request for discovery of Apex to allow the Parties to meet and confer on that issue and

how to proceed with this matter in light of the instant Opinion and Order.

                                             CONCLUSION


       For the reasons above, Respondents’ motion is DENIED. The Court GRANTS Petitioners

leave to serve Respondent Zhang within 7 days of the issuance of this Opinion and Order through

her New York counsel by email pursuant to Federal Rule of Civil Procedure 4(f)(3). The Parties

are ORDERED to file a joint status report two weeks after service on Respondent Zhang. The

Clerk of Court is respectfully directed to close the motion at ECF No. 57.


       SO ORDERED.

       Dated: December 11, 2020
              New York, New York




                                                              ANDREW L. CARTER, JR.
                                                               United States District Judge




                                                    13
